Motion by appellants for a stay, pending appeal, granted on condition that appellants perfect the appeal and he ready to argue or submit it on October 11, 1962; appeal ordered on the calendar for said day. Motion by appellants to dispense with printing granted. The appeal will be heard on the original papers and on appellants’ and respondents’ typewritten briefs, which shall include a copy of the opinion, if any, of the court below. The appellants and respondents are directed to file six copies of their respective typewritten briefs and to serve one copy on each other. The appellants’ brief must be served and filed on or before October 3, 1962. Kleinfeld, Acting, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.